Citation Nr: 1242489	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to an effective date earlier than December 16, 2004 for the award of service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981, and from February 1982 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision (that was not sent to the Veteran until February 2008) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision, in pertinent part, denying this appeal in July 2011.  In July 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision to the extent that it denied entitlement to an effective date earlier than December 16, 2004 for the award of service connection for hypertension, pursuant to a Joint Motion for Partial Remand (JMR).  


FINDINGS OF FACT

1.  In May 1988 and November 1988, the RO denied the Veteran's claim for service connection for hypertension, essentially for failure to report for scheduled VA examinations.  Those decisions were not appealed, and they became final.  

2.  In May 1995, the RO denied the Veteran's claim for service connection for hypertension on the basis that the disability pre-existed service and was not aggravated by service.  The decision was not appealed, and it became final.  

3.  On June 27, 2005, VA received a communication which indicated a desire to advance a claim to reopen a claim for service connected disability benefits.  

4.  On December 16, 2005, VA received a communication which indicated a desire to advance a claim of service connection for hypertension.  

5.  In a January 2008 rating decision the RO granted service connection for hypertension (as a pre-existing disability aggravated by active duty) based on revised regulations which provide a more liberal interpretation of the guidelines for service connection; an effective date of December 16, 2004 was assigned.  


CONCLUSION OF LAW

The criteria for an effective date of June 27, 2004, but no earlier, for service connection of the Veteran's hypertension have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5013A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  March 2006 notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  To the extent the July 2012 JMR instructed that the Board should address whether VA had a duty to notify the appellant of additional information needed to complete his application when he filed the claim on June 27, 2005 for service connected disability benefits, as the decision below grants the Veteran's appeal, the Board finds that such is not necessary.  

Duty to Assist

VA has obtained service and VA treatment records and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contented otherwise.  

Laws and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

An effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  Alternatively, if a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  

38 C.F.R. § 3.157(b)(2) specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In May and November 1988, the RO denied inter alia the Veteran's claim for hypertension, based on the evidence of record being insufficient for rating purposes.  The decisions were not appealed; and they became final.  38 U.S.C.A. § 7105.  

In May 1995, the RO again denied the Veteran's claim for service connection for hypertension, on the basis that the disability pre-existed service and was not aggravated by service.  The decision was not appealed; and it became final.  38 U.S.C.A. § 7105.  

The Veteran filed an application to reopen the claim, and the RO granted service connection for hypertension based on revised guidelines for service connection of chronic disabilities on a basis of aggravation.  The revisions provided a more liberal interpretation of the guidelines.  Pursuant to 38 C.F.R. § 3.114(a)(3), the RO granted service connection for hypertension, effective December 16, 2004 (one year prior to December 16, 2005, application to reopen his claim for service connection).  The Veteran contends that the effective date should be June 27, 2004 (one year prior to statement received on June 27, 2005).  

The Board notes that the Veteran submitted two statements on June 27, 2005.  One of the statements specifically signals an intent to reopen claims for service connection for posttraumatic stress disorder (PTSD) and depression.  The other statement indicates generally that he wishes to reopen claims for service connection disability benefits.  

The appellant's attorney, in a brief to the Court, has argued that the December 2005 correspondence specifically indicating the appellant was seeking a claim for service connection for hypertension was a clarification of the June 27, 2005 correspondence seeking a general reopening of claims for service connection disability benefits.  Hence, it is contended that the effective date should be June 27, 2004.  

After a review of the claims file, resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of June 27, 2004, but no earlier, is warranted for service connection of the Veteran's hypertension.  Specifically, while the Veteran had previously submitted claims for multiple disabilities prior to the June 27, 2005 correspondence, in light of the contemporaneous nature of the December 2005 correspondence specifically requesting service connection for hypertension, it is reasonable that the June 27, 2005 correspondence was an informal claim for benefits, subsequently formally filed in December 2005.  The Board also finds significant that a March 2006 rating decision that deferred a decision on the matter of service connection, and a July 2006 rating decision that denied entitlement to service connection for hypertension, referenced June 27, 2005 as the date of receipt of claim.  While such reference by the RO is not binding on the Board, the Board finds such reference to be probative evidence in this matter.  In addition, the Board notes that following the June 27, 2005 correspondence by the Veteran seeking a general reopening of claims for service connection disability benefits, no notice was sent to the Veteran by the RO requesting clarification of his claim.  See 38 C.F.R. § 3.159(b)(2).  In light of the foregoing, giving the Veteran the benefit of the doubt, the Board finds that an effective date of June 27, 2004, but no earlier, is warranted for service connection of the Veteran's hypertension.  



ORDER

Entitlement to an effective date of June 27, 2004, for the award of service connection for hypertension is awarded.  To this extent, the appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


